Case 4:18-cv-00818-SDJ-KPJ Document 90 Filed 03/18/20 Page 1 of 1 PageID #: 1352



                      UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF TEXAS
                           SHERMAN DIVISION


DAVID W. SPINDLE                          §
                                          §
v.                                        §   CIVIL ACTION NO. 4:18-CV-818
                                          §
CKJ TRUCKING,
      .       LP, ET AL.                  §

                                FINAL JUDGMENT

       Based on the Memorandum Opinion & Order Adopting Magistrate Court’s

 Reports in Part and as Modified, Granting Summary Judgment, and Denying

 Sanctions, (Dkt. #89), the Court ORDERS that Plaintiff’s claims are DISMISSED

 WITH PREJUDICE.

       This is a final judgment. Each party will bear its own costs.


          So ORDERED and SIGNED this 18th day of March, 2020.




                                                    ____________________________________
                                                    SEAN D. JORDAN
                                                    UNITED STATES DISTRICT JUDGE
